DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species a, FIG. 5, claims 1, 2, 4-11, 14, and 15, in the reply filed on 5 December 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3, 12, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5 December 2022.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/368891, filed on 29 March 2019.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Active Device Comprising a Pair of Different Crystallized Metal Oxide Layers.

Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9 recites the limitation, “wherein a material of the first crystallized metal oxide layer is different material with a material of the second crystallized oxide layer.”  This appears to contain a typographical error and may be corrected as, “wherein a material of the first crystallized metal oxide layer is formed of a different material than a material of the second crystallized oxide layer.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ide et al. (US Patent Application Publication 2017/0125452, hereinafter Ide ‘452).
With respect to claim 1, Ide ‘452 teaches (FIG. 6) an active device substrate as claimed, comprising
a substrate (11) having an active region (20a) and a peripheral region (10 and 30a) ([0034, 0036]);
a first insulation layer (16 and 26) located on the substrate (11) ([0032, 0041]);
a second insulation layer (13 and 23) located on the first insulation layer (16 and 26) ([0032]);
a first active device (transistor located in 20a) located on the active region (20a), wherein the first active device comprises a first crystallized metal oxide layer (25) ([0032, 0072]);
a second active device (transistor located in 30a) located on the peripheral region (10 and 30a), wherein the second active device comprises a second crystallized metal oxide layer (35), and the first crystallized metal oxide layer (25) and the second crystallized metal oxide layer are both in contact with the first insulation layer (16 and 26) ([0072, 0086, 0090]); and
a third active device (transistor located in 10) located on the peripheral region (10 and 30a) and electrically connected to the second active device (transistor located in 30a), wherein the third active device comprises a P-type doped (doped with boron; [0039]) silicon semiconductor layer (12), and the second insulation layer (13 and 23) is located between the P-type doped silicon semiconductor layer and the first insulation layer (16 and 26) ([0032]).

With respect to claim 2, Ide ‘452 teaches wherein the first active device (transistor located in 20a) comprises: a first gate (22) overlapped with the first crystallized metal oxide layer (25) in a direction perpendicular to the substrate (11), and a first source (24s) and a first drain (24d) electrically connected to the first crystallized metal oxide layer; and the second active device (transistor located in 30a) comprises: a second gate (32) overlapped with the second crystallized metal oxide layer (35) in the direction perpendicular to the substrate, and a second source (34s) and a second drain (34d) electrically connected to the second crystallized metal oxide layer ([0032, 0086]).
With respect to claim 8, Ide ‘452 teaches wherein a material of the first insulation layer (16 and 26) and the second insulation layer (13 and 23) comprises silicon oxide ([0061, 0075]).
With respect to claim 14, Ide ‘452 teaches wherein the first crystallized metal oxide layer and the second crystallized metal oxide layer are crystallized using a laser process ([0059]).
The expression, “are crystallized using a laser process,” is taken to be a product-by-process limitation and is given limited patentable weight.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.
With respect to claim 15, Ide ‘452 teaches wherein the first crystallized metal oxide layer (25) and the second crystallized metal oxide layer (35) are both clamped between the first insulation layer (16 and 26) and the second insulation layer (13 and 23), and wherein the first insulation layer and the second insulation layer are configured as heat preservation layers in the laser process ([0059]).
The expression, “are configured as heat preservation layers in the laser process,” is taken to be a product-by-process limitation and is given limited patentable weight.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ide ‘452 as applied to claims 1 and 2 above, and further in view of Han et al. (US Patent Application Publication 2016/0315104, hereinafter Han ‘104).
With respect to claims 4-6, Ide ‘452 teaches the device as described in claims 1 and 2 above, including the additional limitation wherein: the third active device (transistor located in 10) comprises a third gate (14) ([0032]).
Thus, Ide ‘452 is shown to teach all the features of the claim with the exception of wherein the P-type doped silicon semiconductor layer is located between the second crystallized metal oxide layer and the third gate; wherein the P-type doped silicon semiconductor layer and the second crystallized metal oxide layer are located between the third gate and the second gate; and wherein the P-type doped silicon semiconductor layer and the second crystallized metal oxide layer are overlapped in a direction perpendicular to the substrate.
However, Han ‘104 teaches (FIG. 4) a stacked arrangement of layers such a semiconductor layer (SC2) which may comprise silicon ([0052]) is located between a semiconductor layer (SC1) which may comprise a metal oxide ([0052]) and a third gate (“Top Gate”); such that the semiconductor layer (SC2) which may comprise silicon and the semiconductor layer (SC1) which may comprise a metal oxide are located between the third gate (“Top Gate”) and a second gate (“Bottom Gate”); and such that the semiconductor layer (SC2) which may comprise silicon and the semiconductor layer (SC1) which may comprise a metal oxide are overlapped in a direction perpendicular to a substrate (1) ([0043, 0048]) to reduce the space of a circuit arrangement in condition of ensuring the circuit function to increase the aperture ratio of a display panel and satisfy the demands of the narrow frame and high resolution to the display panel ([0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the active device substrate of Ide ‘452 wherein the P-type doped silicon semiconductor layer is located between the second crystallized metal oxide layer and the third gate; wherein the P-type doped silicon semiconductor layer and the second crystallized metal oxide layer are located between the third gate and the second gate; and wherein the P-type doped silicon semiconductor layer and the second crystallized metal oxide layer are overlapped in a direction perpendicular to the substrate as taught by Han ‘104 to reduce the space of a circuit arrangement in condition of ensuring the circuit function to increase the aperture ratio of a display panel and satisfy the demands of the narrow frame and high resolution to the display panel.

Claims 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ide ‘452 as applied to claim 1 above, and further in view of Saitoh et al. (US Patent Application Publication 2017/0184893, hereinafter Saitoh ‘893).
With respect to claim 7, Ide ‘452 teaches the device as described in claim 1 above with the exception of the additional limitation wherein the first crystallized metal oxide layer comprises an indium element, a gallium element, a zinc element, and an oxygen element, and the second crystallized metal oxide layer comprises an indium element, a gallium element, a tin element, and an oxygen element.
However, Saitoh ‘893 teaches (FIG. 1) a first TFT (10A) comprising an In—Ga—Zn—O metal oxide semiconductor (13A) and a second TFT (10B) comprising an In—Ga—Sn—O metal oxide semiconductor (13B) ([0057]) to ensure power consumption while achieving an even narrower frame ([0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first crystallized metal oxide layer and the second crystallized metal oxide layer comprising an indium element, a gallium element, a zinc element, and an oxygen element; and an indium element, a gallium element, a tin element, and an oxygen element respectively as taught by Saitoh ‘893 to ensure power consumption while achieving an even narrower frame.

With respect to claim 9, Ide ‘452 teaches the device as described in claim 1 above, including the additional limitation a bottom surface of the first crystallized metal oxide layer (25) and a bottom surface of the second crystallized metal oxide layer (35) are in contact with the first insulation layer (16 and 26) (when turned upside down) ([0032, 0086]).
Thus, Ide ‘452 is shown to teach all the features of the claim with the exception of wherein a material of the first crystallized metal oxide layer is different material with a material of the second crystallized metal oxide layer.
However, Saitoh ‘893 teaches (FIG. 1) wherein a material of a first metal oxide layer (13A) is different material with a material of a second metal oxide layer (13B) ([0057]) to ensure power consumption while achieving an even narrower frame ([0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a material of the first crystallized metal oxide layer of Ide ‘452 of a different material with a material of the second crystallized metal oxide layer as taught by Saitoh ‘893 to ensure power consumption while achieving an even narrower frame.

With respect to claim 10, Ide ‘452 teaches wherein a top surface of the first crystallized metal oxide layer (25) and a top surface of the second crystallized metal oxide layer (35) are in contact with the second insulation layer (13 and 23) (when turned upside down) ([0032, 0086]).
With respect to claim 11, Ide ‘452 teaches wherein a bottom surface of the P-type doped silicon semiconductor layer (12) is in contact with the second insulation layer (13 and 23) (when turned upside down) ([0032]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Inoue et al. (US Patent Application Publication 2016/0064443); and Ohara (US Patent Application Publication 2017/0256569) teach forming silicon TFTs and metal oxide TFTs on a common substrate.
Liao et al. (US Patent Application Publication 2018/0158845) teaches vertically stacking silicon and metal oxide TFT channel layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        


/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826